

114 S1687 IS: Offshore Reinsurance Tax Fairness Act
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1687IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to restrict the insurance business exception to passive
			 foreign investment company rules.
	
 1.Short titleThis Act may be cited as the Offshore Reinsurance Tax Fairness Act. 2.Restriction on insurance business exception to passive foreign investment company rules (a)In generalSection 1297(b)(2)(B) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (B)derived in the active conduct of an insurance business by a qualifying insurance corporation (as defined in subsection (f)),.
 (b)Qualifying insurance corporation definedSection 1297 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (f)Qualifying insurance corporationFor purposes of subsection (b)(2)(B)— (1)In generalThe term qualifying insurance corporation means, with respect to any taxable year, a foreign corporation—
 (A)which would be subject to tax under subchapter L if such corporation were a domestic corporation, and
 (B)the applicable insurance liabilities of which constitute more than 25 percent of its total assets, determined on the basis of such liabilities and assets as reported on the corporation’s applicable financial statement for the last year ending with or within the taxable year.
 (2)Alternative facts and circumstances test for certain corporationsIf a corporation fails to qualify as a qualified insurance corporation under paragraph (1) solely because the percentage determined under paragraph (1)(B) is 25 percent or less, a United States person that owns stock in such corporation may elect to treat such stock as stock of a qualifying insurance corporation if—
 (A)the percentage so determined for the corporation is at least 10 percent, and (B)under regulations provided by the Secretary, based on the applicable facts and circumstances—
 (i)the corporation is predominantly engaged in an insurance business, and (ii)such failure is due solely to temporary circumstances involving such insurance business.
 (3)Applicable insurance liabilitiesFor purposes of this subsection— (A)In generalThe term applicable insurance liabilities means, with respect to any life or property and casualty insurance business—
 (i)loss and loss adjustment expenses, and (ii)reserves (other than deficiency, contingency, or unearned premium reserves) for life and health insurance risks and life and health insurance claims with respect to contracts providing coverage for mortality or morbidity risks.
 (B)Limitations on amount of liabilitiesAny amount determined under clause (i) or (ii) of subparagraph (A) shall not exceed the lesser of such amount—
 (i)as reported to the applicable insurance regulatory body in the applicable financial statement described in paragraph (4)(A) (or, if less, the amount required by applicable law or regulation), or
 (ii)as determined under regulations prescribed by the Secretary. (4)Other definitions and rulesFor purposes of this subsection—
 (A)Applicable financial statementThe term applicable financial statement means a statement for financial reporting purposes which— (i)is made on the basis of generally accepted accounting principles,
 (ii)is made on the basis of international financial reporting standards, but only if there is no statement that meets the requirement of clause (i), or
 (iii)except as otherwise provided by the Secretary in regulations, is the annual statement which is required to be filed with the applicable insurance regulatory body, but only if there is no statement which meets the requirements of clause (i) or (ii).
 (B)Applicable insurance regulatory bodyThe term applicable insurance regulatory body means, with respect to any insurance business, the entity established by law to license, authorize, or regulate such business and to which the statement described in subparagraph (A) is provided..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.